         CASE 0:20-cv-01200-WMW-LIB Doc. 8 Filed 01/25/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Kristopher Roybal et al.,                                 Case No. 20-cv-1200 (WMW/LIB)

                             Plaintiffs,
                                                  ORDER ADOPTING IN PART AND
        v.                                       REJECTING IN PART REPORT AND
                                                      RECOMMENDATION
Paul Schnell, Commissioner of
Corrections,

                             Defendant.


       This matter is before the Court on the September 14, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Leo I. Brisbois. (Dkt. 4.) For

the reasons addressed below, the Court adopts in part and rejects in part the R&R.

                                     BACKGROUND

       On May 18, 2020, Plaintiffs Kristopher Roybal, Dario Bonga, Wesley Tibbetts,

Chavez Wind, Warren Skinaway, Brian Bloom, Robert Boettcher, Arthur Vanwert, Joseph

Tipton, Barris Guy, Zach Clark, Chris Clark, John Vondal, Jr., and “Native Americans

confined at M.C.F.-Faribault” filed a putative class-action complaint against Defendant

Paul Schnell, as well as an application to proceed in forma pauperis without prepaying fees

or costs. Plaintiffs are incarcerated at the Minnesota Correctional Facility located in

Faribault, Minnesota (MCF-Faribault), and it appears that all Plaintiffs are Native

Americans.    Defendant Schnell is the commissioner of corrections for the State of

Minnesota. The complaint alleges that Schnell is violating Plaintiffs’ civil rights, including
           CASE 0:20-cv-01200-WMW-LIB Doc. 8 Filed 01/25/21 Page 2 of 5




Plaintiffs’ rights to religious practice. To date, Plaintiffs have not served a summons on

Schnell.

       On September 14, 2020, the magistrate judge issued an R&R recommending that

the Court dismiss sua sponte the putative class of “Native Americans confined at M.C.F.-

Faribault” and all individually named Plaintiffs except the first-named plaintiff, Roybal.

The R&R also recommends denying Plaintiffs’ requests for (1) the Court to aid Plaintiffs

in creating a multi-plaintiff litigation fund and (2) for Plaintiffs, in the alternative, to be

allowed to collectively pay the filing fee.

                                        ANALYSIS

       A party “may file and serve specific written objections to a magistrate judge’s

proposed findings and recommendations.” LR 72.2(b)(1). Here, no objections to the R&R

have been filed. In the absence of timely objections, this Court reviews an R&R for clear

error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam).

       The R&R recommends dismissing the putative class of “Native Americans confined

at M.C.F.-Faribault” and all named plaintiffs other than the first-named plaintiff, Roybal.

But a district court’s authority to sua sponte dismiss parties or claims from a case is limited

to a few narrow categories of circumstances, such as when the court concludes that it lacks

subject-matter jurisdiction, that a claim is frivolous, or that a prisoner-plaintiff seeking to

proceed in forma pauperis has failed to state a claim. Gonzalez v. Thaler, 565 U.S. 134,

141 (2012) (“When a requirement goes to subject-matter jurisdiction, courts are obligated

to consider sua sponte issues that the parties have disclaimed or have not presented.”);


                                              2
         CASE 0:20-cv-01200-WMW-LIB Doc. 8 Filed 01/25/21 Page 3 of 5




Porter v. Fox, 99 F.3d 271, 273 (8th Cir. 1996) (observing that the Supreme Court of the

United States has distinguished claims that are frivolous from claims that fail to state a

claim) (citing Neitzke v. Williams, 490 U.S. 319 (1989)); see also 28 U.S.C. § 1915(e)(2)(B)

(permitting a district court to dismiss, sua sponte, the claim of a prisoner-plaintiff who is

proceeding in forma pauperis if the claim is frivolous, malicious, fails to state a claim, or

seeks monetary relief against a defendant who is immune from such relief). A district court

also may dismiss a civil action sua sponte for failure to prosecute. See Fed. R. Civ. P.

41(b); Norman v. Ark. Dep’t of Educ., 79 F.3d 748, 750 (8th Cir. 1996). But a sua sponte

dismissal before the defendant has been served and given an opportunity to respond, as is

the case here, is “disfavored because the district court is cast in the role of a proponent for

the defense, rather than an independent entity.” Porter, 99 F.3d at 274 (internal quotation

marks omitted). Here, the R&R does not analyze or conclude that any of the narrow

circumstances authorizing sua sponte dismissal is present.

       In support of the recommendation to sua sponte dismiss parties from this case, the

R&R relies on a decision from the United States Court of Appeals for the Fifth Circuit.

See Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 521 (5th Cir. 2010) (per

curiam). In Acevedo, the Fifth Circuit observed that a district court can reject joinder of

parties otherwise properly joined under Rule 20, Fed. R. Civ. P., “in the interest of avoiding

prejudice and delay, ensuring judicial economy, or safeguarding principles of fundamental

fairness.” Acevedo, 600 F.3d at 521 (internal citations omitted). But the Acevedo decision

is not binding on this Court and, even if it were, the facts and procedural history in Acevedo

are readily distinguishable from the circumstances here. In Acevedo, approximately 800


                                              3
         CASE 0:20-cv-01200-WMW-LIB Doc. 8 Filed 01/25/21 Page 4 of 5




former employees from more than 300 stores sought to be joined in one lawsuit. Id. at 518,

522. The Acevedo court was particularly concerned that the wide variety of practices at

each of the different stores would result in different defenses applying to different plaintiffs.

Id. at 522. Here, by contrast, there are 13 named Plaintiffs, all are incarcerated at MCF-

Faribault, and the alleged harms that Plaintiffs have experienced likely involve identical

rules and procedures. As a result, the Acevedo court’s concerns about the vast number of

named plaintiffs and different defenses applying to each plaintiff’s claims are not present

here. Moreover, the dismissal of parties in Acevedo was not a sua sponte decision rendered

before the defendants had been served. Id. at 519. Instead, the dismissal of the parties

occurred after the defendants filed a motion to dismiss based on the misjoinder of parties.

Id. Accordingly, Acevedo’s reasoning does not persuasively govern this Court’s analysis.

       For these reasons, the R&R’s recommendation to dismiss the putative class and all

named plaintiffs other than the first-named plaintiff is clearly erroneous and contrary to

law. The Court shares the concerns of the magistrate judge as to the “potential problems

and procedural complexities that are likely to impede the expedient administration of

justice” in this case. However, because the R&R does not provide adequate legal authority

to support the method by which the R&R recommends resolving these procedural

complexities, the Court rejects the portions of the R&R recommending sua sponte

dismissal.

                                           ORDER

       Based on the R&R, the foregoing analysis and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:


                                               4
           CASE 0:20-cv-01200-WMW-LIB Doc. 8 Filed 01/25/21 Page 5 of 5




              1.      The September 14, 2020 R&R, (Dkt. 4), is ADOPTED IN PART

AND REJECTED IN PART as follows:

                   a. The R&R’s recommendation to deny Plaintiffs’ requests for the court

                      to “provide some type of documentation that [Plaintiffs’] may submit

                      to” M.C.F.-Faribault’s inmate accounts and that Plaintiffs be

                      permitted to collectively pay the filing fee, (Dkt. 2), is ADOPTED,

                      and those requests are DENIED;

                   b. The R&R’s recommendation to sua sponte dismiss Plaintiffs “Native

                      Americans Confined at M.C.F.-Faribault” and all named Plaintiffs

                      other than Kristopher Roybal is REJECTED; and

                   c. The R&R’s recommendation that Roybal be ordered to file an

                      amended complaint and an individualized application to proceed in

                      forma pauperis is REJECTED.

      2.      This matter is REMANDED to the magistrate judge for further proceedings.




Dated: January 25, 2021                                s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                             5
